DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered. 
Status of the Application
Applicant’s Remarks, amendment and affidavit, in the reply filed on 04/26/2022, 06/20/2022 is acknowledged.
Claims 16-46 are pending, of which claims 19-46 are withdrawn because of earlier restriction.
Withdrawn Rejections
The rejections made under 35USC § 102 in office action dated 11/03/2021 is hereby withdrawn in view of Applicant’s remarks and affidavit that the compound is not naturally occurring and is not a metabolic product of a naturally occurring compound, which is found persuasive. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Colin L. Fairman on 08/10/2022.
The application has been amended as follows:
In the Claims
In claim 16, last 3rd line, the following has been deleted:
“or a pharmaceutically acceptable salt thereof,”

In claim 16, last 2nd line, after “not a hydrogen”, the following has been inserted:
--  or a pharmaceutically acceptable salt thereof --

In claim 18, the following has been deleted:
“The resolving compound of claim 17, further comprising a carrier to provide a composition”
and replaced by
--  A composition comprising the resolving compound of claim 17 and a carrier –

Claims 19-46 have been canceled.
Rejoinder
The election of species requirement (A) for Group I, as set forth in the Office action mailed on 01/15/2020, has been reconsidered and is hereby withdrawn. 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Reasons for Allowance
Applicant’s Remarks and affidavit filed on 04/26/2022, 06/20/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compounds with Rd, P1, P2 and/or P3 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s compound compounds with Rd, P1, P2 and/or P3 as in the instant claims. The closest prior art, Arterburn (US 20110190389), teaches compound of formula:

    PNG
    media_image1.png
    173
    448
    media_image1.png
    Greyscale
 analog, derivative or pharmaceutically acceptable salts thereof and a composition comprising the same). However, the cited prior art compound is different from the compounds of the instant claims with respect number of double bonds, C-chains and Rd, P1, P2 and/or P3. Further, applicant provided affidavit that the compounds of the instant claims are not naturally occurring and/or metabolites of naturally occurring compound 7, 16, 17 DPAn-3 of the cited prior art, which is found persuasive.
Therefore, claims 16-18 are allowed.
Conclusion
Claims 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623